DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 22 is allowed.

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 22: The primary reason for the allowance of independent claim 22 is the inclusion of the limitation of “ removing the sacrificial layer and the protective layer wherein: the protective layer is sandwiched between the gate dielectric layer and the sacrificial layer before the protective layer and the sacrificial layer are removed, forming a gate electrode on the gate dielectric layer to fill the opening, wherein a portion of the gate electrode is formed on a portion of the sidewall surface of the first dielectric layer; and forming a second dielectric layer on the gate electrode and on the first dielectric layer“, whereas, when combined with the remaining claim limitations, is not found in the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Response to Amendment

Applicants’ amendment altered the scope of the disclosure such that a new search/consideration was required.

Response to Arguments

Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive. 
Applicants’ apparently allege  that Ando fails to teach the claimed limitation including “forming a gate dielectric layer and a protective layer by using the sacrificial layer as a mask to etch: a portion of the initial gate dielectric layer from the sidewall surface of the opening and from the base substrate, and a portion of the initial protective layer from the sidewall of the opening and from the base substrate” because the “etching process does not each any portion of the gate dielectric layers 420 (alleged as the gate dielectric layer) and the sacrificial layer 520 in FIG. 9 (alleged as the protective layer) on the substrate 132” (REMARKS, page 10). The Office respectfully disagree because Ando teaches wherein “[t]he gate dielectric layer 420 and the sacrificial layer 520 may be recessed selectively to the protective layer 630 by means of any suitable etching technique known in the art” [0044]. Further, absent any criticality to the contrary, it is incorrect to state that neither the gate dielectric layers 420 nor the sacrificial layer 520 lack “any portion” on the base substrate because both elements indeed have portions “on” the base substrate, for at least because said layers are not limited to only those portions of the layers that are in direct physical contact with the base substrate.  

Applicants’ remaining arguments were duly considered.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the metes and bounds of the recitation “forming a gate dielectric layer and a protective layer by using the sacrificial layer as a mask to etch: a portion of the initial gate dielectric layer from the sidewall surface of the opening and from the base substrate, and a portion of the initial protective layer from the sidewall of the opening and from the base substrate” cannot be determined. 
It is unclear how the gate dielectric layer should be considered “from the substrate” and why the vertical portions of the gate dielectric layer wouldn’t also qualify as “from the substrate.” Similarly, it is unclear how the initial protective layer should be considered “from the substrate” and why the vertical portions of the initial protective layer wouldn’t also qualify as “from the substrate.” Absent any criticality to the contrary, it is asserted that said aforementioned layers are not limited to only those portions of the layers that are in direct physical contact with the base substrate.  

Claims  2, 4, 7-17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims  2, 4, 7-17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of each claim’s respective dependency upon rejected independent base claim 1.

However, for purposes of examination, any and all portions of both the gate dielectric layer and the protective layer shall be deemed include portions from the base substrate, 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2, 4, 7-11, 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s IDS prior art reference US Patent Publication 2015/0255458 A1 (“Ando”) in view of US Patent 5394000 (“Ellul”).

Re Claim 1: Ando discloses a method of forming a semiconductor structure (FIGS. 2-14, [0026]), comprising: 
forming a first dielectric layer 132 on a base substrate 140, wherein the first dielectric layer 132 contains an opening 302 exposing a surface portion of the base substrate 140 (FIG. 3); 

    PNG
    media_image1.png
    274
    458
    media_image1.png
    Greyscale


forming an initial gate dielectric layer 420 on the surface portion of the base substrate 140 and on a sidewall surface of the opening 302  in the first dielectric layer 132 (FIG. 4); 

    PNG
    media_image2.png
    271
    471
    media_image2.png
    Greyscale

forming an initial protective layer  520  completely covering the initial gate dielectric layer 420 on the surface portion of the base substrate 140 and on the sidewall surface of the opening in the first dielectric layer 132 (FIG. 6);


    PNG
    media_image3.png
    384
    645
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    326
    534
    media_image4.png
    Greyscale


forming a sacrificial layer 630 in the opening and on the initial protective layer  520, the sacrificial layer 630 having a top surface lower than a top surface of the first dielectric layer 132 (FIGS. 9-10);

    PNG
    media_image5.png
    223
    374
    media_image5.png
    Greyscale





    PNG
    media_image6.png
    228
    376
    media_image6.png
    Greyscale


forming a gate dielectric layer and a protective layer by using the sacrificial layer  630 as a mask to etch: a portion of the initial gate dielectric layer 420 from the sidewall surface of the opening 302 and from the base substrate 140 a portion of the initial protective layer 520 from the sidewall surface of the opening and from the base substrate 140, such that a top surface of the gate dielectric layer on the sidewall surface and a top surface of the protective layer on the gate dielectric layer are  lower than a top surface of the first dielectric layer 132, and a top surface of the first dielectric layer is exposed (FIG. 9); 
[AltContent: oval]
    PNG
    media_image5.png
    223
    374
    media_image5.png
    Greyscale


removing the sacrificial layer  630 (FIG. 11, [0045]) and the protective layer  520 (FIG. 11, [0046]); 



    PNG
    media_image7.png
    234
    385
    media_image7.png
    Greyscale


forming a gate electrode 840/950 on the gate dielectric layer to fill the opening, wherein a portion of the gate electrode 840/950 is formed on a portion of the sidewall surface of the first dielectric layer 132 (FIGS. 12-13); and 

    PNG
    media_image8.png
    246
    389
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    229
    381
    media_image9.png
    Greyscale




forming a second dielectric layer 960 on the gate electrode 840/950 and on the first dielectric layer 132 (FIG. 14).
  

    PNG
    media_image10.png
    259
    465
    media_image10.png
    Greyscale


Ando is silent regarding the claimed limitation that includes forming the initial gate dielectric layer on the first dielectric layer.

Ellul shows a trench structure having a second dielectric layer (=”initial gate dielectric layer”) formed on a first dielectric layer (=”first dielectric”) (FIG. 6B) (FIG. 7, “[t]he resulting surface is thus fully planarized…” col 8, lines 43-46). 


    PNG
    media_image11.png
    247
    352
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    197
    311
    media_image12.png
    Greyscale


Since Ando teaches providing layers 124, 420, and 520, within the trench  and coplanar with 132, but does not provide details as to how the elements in figures 4 through 6 are provided with all top surfaces coplanar, one of ordinary skill in the art would be motivated to seek exemplary methods for providing coplanar elements within a trench.  It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ando and Ellul in order to form the initial gate dielectric layer (420) of Ando on the first dielectric layer (132) in Ando in a manner as seen Ellul because Ellul reduces the complexity of manufacturing by requiring a single planarization step or as a mere selection of an art-recognized sequence of deposition and planarizing suitable for the intended use of Ando (MPEP § 2144.07).   

Re Claim 2:  Ando in view of Ellul disclose claim 1 in the manner as described above.

Ando further discloses the claimed limitation wherein: a top surface of the gate electrode 950 is coplanar with the top surface of the first dielectric layer 132 (FIG. 14).  

    PNG
    media_image10.png
    259
    465
    media_image10.png
    Greyscale


Re Claim 4:  Ando in view of Ellul disclose claim 1 in the manner as described above.

Ando further discloses the claimed limitation wherein: the sacrificial layer (630) includes one of an antireflective coating layer and an organic dielectric layer [0040-0041].  

Re Claim 7:  Ando in view of Ellul disclose claim 1 in the manner as described above.

Ando further discloses the claimed limitation the protective layer (520) is formed by a chemical vapor deposition process or a physical vapor deposition process [0040-0041].  

Re Claim 8:  Ando in view of Ellul disclose claim 1 in the manner as described above.
 
Ando is silent regarding the claimed limitation wherein the protective layer is made of one or more of amorphous silicon, amorphous germanium, amorphous silicon germanium, and silicon nitride.  

      Ellul discloses an embodiment wherein a protective layer made of silicon nitride (col 8, lines 40-45). 



Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Re Claim 9:  Ando in view of Ellul disclose claim 1 in the manner as described above.

Ando is silent regarding the claimed limitation wherein: the thickness of the protective layer  is in a range of approximately from 30 nm to 100 nm.  

However, Ando discloses an embodiment having a wider thickness range than the claimed limitation wherein: “[t]he sacrificial layer 520 (=”protective layer”) may have a thickness ranging from approximately 0.5 nm to approximately 100 nm” [0040].  

It would have been within the scope of one of ordinary skill in the art at the time the invention was made to modify the thickness range in Ando in order to create an embodiment in Ando wherein the thickness of the protective layer is in a range of approximately from 30 nm to 100 nm because one of ordinary skill in the art would design a thickness range that would best optimize device protection.   

A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)
Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.. .. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant can rebut a presumption of obviousness based on a claimed invention that falls within a prior art range by showing "(1) [t]hat the prior art taught away from the claimed invention...or (2) that there are new and unexpected results relative to the prior art." Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).

Re Claim 10:  Ando in view of Ellul disclose claim 1 in the manner as described above.

Ando further discloses the claimed limitation wherein the protective layer (520) is removed by a dry etching process or a wet etching process [0044-0046].  

Re Claim 11:  Ando in view of Ellul disclose claim 1 in the manner as described above.

Ando further discloses the claimed limitation wherein: the sacrificial layer (630) is removed by an
ashing process, using one or more of a nitrogen gas and a hydrogen gas [0044-0045].  

Re Claim 16:  Ando in view of Ellul disclose claim 1 in the manner as described above.

Ando further discloses the claimed limitation wherein: the second dielectric layer (960) is made of silicon oxide [0035][0049]; (“The capping layer 960 may be made of substantially the same material as the gate spacers 124”)].  

Re Claim 17:  Ando in view of Ellul disclose claim 1 in the manner as described above.

Ando further discloses the claimed limitation wherein: the gate dielectric layer (420) is made of one or more of silicon oxide, HfO2, La2O3, HfSiON, HfAlO2, ZrO2, Al2O3 and HfSiO4 [0039].

Re Claim 21:  Ando in view of Ellul disclose the claimed limitation of claim 1 in the manner as described above.

Ando is silent regarding the claimed limitation wherein: a thickness of the sacrificial layer is in a range of approximately from 40 nm to 80nm.
However, Ando discloses an embodiment having a wider thickness range than the claimed limitation wherein: “More specifically, the material forming the protective layer 630 (=”sacrificial layer”) may be capable of substantially fill any recess having a width of approximately 1 nm or less and a depth of approximately 120 nm” [0041].

It would have been within the scope of one of ordinary skill in the art at the time the invention was made to modify the thickness range in Ando in order to create an embodiment in Ando wherein the 

A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)
Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.. .. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant can rebut a presumption of obviousness based on a claimed invention that falls within a prior art range by showing "(1) [t]hat the prior art taught away from the claimed invention...or (2) that there are new and unexpected results relative to the prior art." Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ando in view of Ellul  as applied to claim 1 and further in view of US Patent Publication 2017/0186692 A1 (“Zhao”).

Re Claim 12:  Ando in view of Ellul disclose claim 1 in the manner as described above.


forming a source/drain doped region on the base substrate on both sides of the opening; 
forming the first dielectric layer covering the source/drain doped region; 
forming a first contact hole in the second dielectric layer and the first dielectric layer, wherein the first contact hole exposes the source/drain doped regions; 
forming a patterned layer in the first contact holes and the second dielectric layer and exposing the second dielectric layer on the gate electrode; 
etching the second dielectric layer using the patterned layer as a mask to form a second contact hole in the second dielectric layer and exposing the gate electrode; and  -24-SMIC Ref No.: 2016-00925-SH-US Attorney Docket No.: 00158.0482. OUS 
removing the patterned layer after forming the second contact hole on the gate electrode.  

Zhao suggests the method steps of: 
forming a source/drain doped region on the base substrate on both sides of the opening; 
forming the first dielectric layer covering the source/drain doped region; 
forming a first contact hole in the second dielectric layer and the first dielectric layer, wherein the first contact hole exposes the source/drain doped regions; 
forming a patterned layer in the first contact holes and the second dielectric layer and exposing the second dielectric layer on the gate electrode; 
etching the second dielectric layer using the patterned layer as a mask to form a second contact hole in the second dielectric layer and exposing the gate electrode; and  -24-SMIC Ref No.: 2016-00925-SH-US Attorney Docket No.: 00158.0482. OUS 
removing the patterned layer after forming the second contact hole on the gate electrode (see FIG. 14) 


    PNG
    media_image13.png
    676
    448
    media_image13.png
    Greyscale


Since Ando uses conventional BEOL-processing, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ando and Zhao in order to add an embodiment of forming a source/drain doped region on the base substrate on both sides of the opening; forming the first dielectric layer covering the source/drain doped region; forming a first contact hole in the second dielectric layer and the first dielectric layer, wherein the first contact hole (e.g. improving replacement gate dielectric layers) has been recognized to be a motivation to combine MPEP § 2144.07.  

Re Claim 13: Ando in view of Ellul in view of Zhao disclose claim 12 in the manner as described above.

Ando further discloses the claimed limitation wherein: the patterned layer is an antireflective coating layer or an organic dielectric layer [0039-0041].  


Re Claim 14:  Ando in view Ellul in view of Zhao disclose 12 in the manner as described above.

Ando further discloses the claimed limitation wherein: the patterned layer is removed by an ashing process using an oxygen gas [0044-46].  

Re Claim 15:  Ando in view of Ellul in view of Zhao disclose claim 12 in the manner as described above.

Ando further discloses the claimed limitation further comprising: forming a source/drain plug in the first contact hole; and forming a gate plug in the second contact hole (FIG. 14).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/Charles N. Ausar-El/
Examiner
Art Unit 2819
9/2/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819